DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application was filed on 02/15/2019 and is a 371 of PCT/AU2017/050887, filed on 8/18/2017, which claims priority to AU 2016903272, filed on 8/18/2016.

Restriction / Election of Species
	Applicant’s election of Group 1: claims 16, 2-5, 8 and 20 in the reply filed 4/8/2021 is hereby acknowledged. Applicant’s election of the combination of hsa-miR-16, hsa-miR-486-5p and hsa-miR-92a-3p, in the reply filed on 4/8/2021 is hereby acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The combination of hsa-let-7a, hsa-miR-16, hsa-miR-21, hsa-miR-451, hsa-miR-486-5p and hsa-miR-92a-3p is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter. In the event that the subcombination of hsa-miR-16, hsa-miR-486-5p and hsa-miR-92a-3p becomes 
Claims 17-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 

Status of the Claims
	Claims 2-5, 8 and 16-21 are pending. Claims 17-19 and 21 have been withdrawn. Claims 2-5, 8, 16 and 20 are examined.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claims are indefinite over the recitation "identified in (a) as having a head and neck cancer of the oral cavity or throat" because step (a) does not require 
This does not provide for an identification of a subject. The subject, identified in (a) lacks proper antecedent basis. The claim could be easily amended to remove the wherein clause and replace it with "detecting overexpression of the miRNAs in the biological sample relative to the level of expression of the miRNAs in one or more cancer-free reference samples, identifying a patient as having head and neck cancer of the oral cavity or throat".  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-5, 8, 16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is drawn to non-statutory subject matter.
35 U.S.C. 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. MPEP § 2106. Regarding judicial exceptions, "[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also MPEP § 2106, part II. 
The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010).
The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Servs. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). "[L]aws of nature, natural phenomena, and abstract ideas" are not patentable. Diamond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 561 U.S. at 601 (2010). 
The Supreme Court does acknowledge that it is possible "to transform an unpatentable law of nature," but "one must do more than simply state the law of nature while adding the words 'apply it'" Mayo, 566 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71-72). In Mayo, the Court found that "[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." 566 U.S. at 77. Additionally, "'conventional or obvious' '[pre]-solution activity' is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law." Id. at 79 (quoting Flook, 437 U.S. at 590); see also Bilski, 561 U.S. at 593 ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by'... adding 'insignificant post-solution activity'") (quoting Diehr, 450 U.S. at 191-192). 
Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116 (2013).
In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: "First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, '[w]hat else is there in the claims before us?' To answer that question, we consider the elements of each claim both individually and 'as an ordered combination' to determine whether the additional elements 'transform the nature of the claim' into a patent-eligible application." 134 S. Ct. at 2355 (citing and quoting Mayo 566 U.S. at 72-73, 76-78).
Based on the consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.

Question 2A
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.
	Claim 16 is directed towards executing a step of determining the level of expression of elected miRNAs hsa-miR-16, hsa-miR-486-5p and hsa-miR-92a-3p in a 
	Claim 20 is directed towards treating the subject identified in claim 16.
	Claims 16 and 20 are directed to processes that involve the judicial exception of an abstract idea. The claims additionally involve a law of nature/natural phenomenon. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.

	With respect to the abstract idea, claim 16 is directed towards selecting an individual for treatment identified in the steps of (a) executing a step of determining the level of expression of elected miRNAs hsa-miR-16, hsa-miR-486-5p and hsa-miR-92a-3p, wherein the level of expression is relative to the level of expression in a cancer-free reference sample and (b) selecting an individual identified in (a) for treatment. The step of executing a step of determining the level of expression of miRNAs is an abstract idea. The step does not require performing an assay or experiment to acquire the data of expression levels, rather executing a step simply requires determining the level of expression which can be done by looking at data from a database or reviewing a report with information about the expression levels. Methods which can be performed in the human mind or by a human using a pen and paper are considered abstract ideas. Thus, the determining step constitutes an abstract process/idea.
The claims recite a wherein clause that is directed to comparing expression levels to reference levels. The claim specifically recites the comparison in the context of 
The selecting of a subject is an abstract idea. Step (b) requires selecting a subject based on the results of step (a). Step (b) merely requires making a decision – selecting a patient identified in step (a) for treatment - a limitation that can be performed in the human mind. 
	With respect to the natural correlation, a natural correlation is an unpatentable phenomenon. The correlation between expression levels of miRNAs hsa-miR-16, hsa-miR-486-5p and hsa-miR-92a-3p and the presence of head and neck cancer is a correlation that preexists in the human subject which is an unpatentable phenomenon. The claim recites the expression level of miRNAs is indicative of head and neck cancer. The association between the overexpression and/or underexpression of miRNAs hsa-miR-16, hsa-miR-486-5p and hsa-miR-92a-3p and head and neck cancer is a law of nature/natural phenomenon. This wherein clause amounts to no more than an “instruction to apply the natural law”. This wherein clause is simply a mental step, and does not require the user to do anything in light of the correlation. The wherein clause fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”
	

In the event the determining step in claim 16 is written as a “wet-step” and more than an abstract idea, assaying the level of expression of miRNAs hsa-miR-16, hsa-miR-486-5p and hsa-miR-92a-3p would be a mere data-gathering step and amount to insignificant extra-solution activity to the judicial exception. Including a selecting step does not add significantly more than the judicial exception. 
While claim 20 contains the additional limitation of treating the subject of claim 16, this language is generally recited and does not integrate the judicial exception into practical application. A treatment limitation must be “particular” i.e. specifically identified so it doesn’t encompass all applications of the judicial exception. Claim 20 provides a generic “treating said selected subject” step that is not limited to any particular  treatment. Claim 20 does not add significantly more than the judicial exception. Thus, the claims are “directed to” the exception, and the additional limitations of the claims fail to add anything that amounts to significantly more than the judicial exception.
Accordingly the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with other non-patent eligible elements are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).

The claims do not add a specific limitation other than what is well-understood, routine and conventional in the field. In the event the determining step is amended to no longer be abstract, a step of assaying the level of expression of miRNAs hsa-miR-16, hsa-miR-486-5p and hsa-miR-92a-3p was well known in the art at the time the invention was made.
The instant specification teaches biochip-based techniques, such as microarrays, may be desirable for determining and measuring expression (such as are described in Hacia et al, 1996, Nature Genetics 14:441-447) (instant specification para [00087]). The skilled addressee will be able to determine the appropriate means of measuring expression in any given circumstance, for any given miRNA(s), without undue burden or experimentation (instant specification para [00089]). The specification teaches expression analysis with Agilent 8X60K miRNA microarray platform (Agilent Technologies, Inc.) enables highly sensitive detection of miRNAs, with a comprehensive coverage of miRNAs found in the miRBase database (www.mirbase.org) (instant specification para. [00102]). Each of these miRNA may be assayed using the well-known and commercially available 8X60K miRNA microarray. Moreover, MacLellan et al. teach assaying miRNA expression in serum including hsa-miR-16, hsa-miR-486-5p and hsa-miR-92a-3p (MacLellan, Table 2, page 270) (Cancer Medicine (2012) 1(2): 268-274).
The steps outlined above are merely well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, applied 
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 8, 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In re Wand, 9 USPQ2d 1400 (CAFC1988). Wand states at page 1404:
"Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."


The specification provides no evidence that the broad scope of the claims are enabled. The claims are directed to selecting any subject for treatment (see claim 16) and treating any subject (see claim 20). It is unpredictable how the skilled artisan would treat a “subject”. The specification defines subject as mammals and includes humans, primates, livestock animals (e.g. sheep, pigs, cattle, horses, donkeys), laboratory test animals (eg. mice, rabbits, rats, guinea pigs), companion animals (eg. dogs, cats) and captive wild animals (eg. foxes, kangaroos, deer). Typically, the mammal is human or a laboratory test animal. Even more typically, the mammal is a human (instant specification para [00067]). The analysis and examples in the specification are limited to humans, and does not describe any experiments or teachings where the subject is anything other than a human. The art does not provide any guidance for selecting a subject for treatment of head and neck cancer based on the expression level of miR-16, hsa-miR-486-5p and hsa-miR-92a-3p in primates or livestock animals, for example. The specification does not provide any guidance as to whether miR-16, hsa-miR-486-5p and hsa-miR-92a-3p exhibit the same expression levels or patterns in non-human animals. In fact, conserved miRNAs do not necessarily exhibit the same expression levels or Biochim Biophys Acta 2008 Nov 1779(11): 735-742, Abstract). The skilled artisan would be required to perform additional unpredictable and undue experimentation to determine whether or not and how the expression level of hsa-miR-16, hsa-miR-486-5p and hsa-miR-92a-3p is associated with head and neck cancer in non-human mammals, as encompassed by the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-5, 8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLellan et al. Cancer Medicine (2012) 1(2): 268-274 (hereinafter “MacLellan”).
MacLellan teaches assaying miRNA expression in serum from 56 subjects (30 HRL (high risk lesion) patients and 26 noncancer controls) (MacLellan p. 270), including the elected miRNAs hsa-miR-16, hsa-miR-486-5p and hsa-miR-92a-3p (MacLellan, Table 2). MacLellan teaches 15 miRNAs with expression that was significantly upregulated with disease, including the elected miRNAs hsa-miR-16, hsa-miR-486-5p 
MacLellan discloses an analysis of serum miRNA levels in pre- and post-operative samples (MacLellan p. 271) demonstrating an analysis of serum miRNA levels pre- and posttreatment. The levels of expression of the elected miRNAs were determined and the subject was selected for surgical treatment and then treated.  

	 With regard to claims 2 and 3, MacLellan teaches serum samples from patients with high risk oral lesions (HRLs, i.e., CIS (oral carcinoma in situ) or OSCC (oral squamous cell carcinoma) cases) (MacLellan p. 269). 

	With regard to claims 4 and 5, MacLellan teaches comparing miRNA expression profiles in blood samples (MacLellan p. 269). MacLellan teaches serum samples were collected (MacLellan p. 269).

	With regard to claim 8, MacLellan teaches miR-16, miR-486-5p and miR-92a are upregulated in cancer cases (MacLellan, Table 2). 

MacLellan does not specifically teach treating said selected subject. 
	However, MacLellan teaches the detection of deregulated expression of miRNAs detects oral cancer. Oral cancer carries a poor prognosis because it is frequently diagnosed in later, less-treatable stages (MacLellan p. 268).   Therefore, it would have 
Alternatively, MacLellan discloses an analysis of serum miRNA levels in pre- and post-operative samples (MacLellan p. 271) demonstrating an analysis of serum miRNA levels pre- and posttreatment. MacLellan teaches serum miRNAs may be applicable as an alternative means of posttreatment monitoring (MacLellan p. 271). The elected miRNAs hsa-miR-16, hsa-miR-486-5p and hsa-miR-92a can be screened for the detection of head and neck cancer and can be later screened to assess the effectiveness of treatment, i.e., by monitoring tumor recurrence. MacLellan teaches comparing serum miRNA profiles from samples taken both before and after tumor resections (MacLellan, Abstract). miRNA profiles taken after tumor resections are miRNA profiles taken after treatment.  MacLellen teaches the miRNA are differentially expressed pre- and post-surgery.  MacLellen also teaches that circulating miRNA are tumor specific and change following surgery (page 271, col 2). MacLellen specifically states that the results suggest that serum miRNAs could have utility for monitoring disease recurrence, a clinical reality that contributes significantly to continuing poor oral cancer outcomes.  Therefore it would have been prima facie obvious prior to the invention to monitor miRNA levels of the three elected miRNAs associated with tumors for recurrence of the tumor as taught by MacLellen to selected and or treat subjects further upon detection or a recurrence.  Monitoring disease recurrence would permit additional treatment upon detection of recurrence and improve oral cancer outcomes. 
 	
No claims are allowed.

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517.  The examiner can normally be reached on Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Jennifer Overly/
Examiner, Art Unit 1634



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 7, 2021